DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 10/13/21.
Claims 1-22 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 11/11/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/21 has been entered.

Response to Arguments


Applicant's arguments filed 10/13/21 with respect to claims 1-22 have been considered but are moot in view of the new ground(s) of rejection. In addition applicant's arguments filed 10/13/21 with respect to claims 1-22 has been considered but are not persuasive, because Cummings [0030-0031] FIG. 1 shows the data connector 102 may be a universal serial bus (USB) connector and its well-known from USB standard specification it applies force from the two sides of metal connector associated with the two sides of any device as shown in Fig. 2A.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 7-15, 17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummings (U.S. Pub. No. 20090109329 A1), in view of Chan (U.S. Pub. No. 20150042870 A1), further in view of Kent (U.S. Pub. No. 20160316119 A1).

Regarding to claim 1 and 12:

1. Cummings teach a sensor device comprising: a first actuator configured to selectively apply a first force; (Cummings [0057] FIGS. 5A and 5B are front views of an HHD including a data connector actuator 500 in a first extended stage and a second extended stage, respectively, according to one embodiment of the invention. The adapter portion 515 may reciprocate relative to the arm 510. The arm 510 may extend the width of the housing 505, thereby eliminating need for the catch 240. The adapter portion 515 may or may not be spring-biased toward the second extended position. The adapter portion 515 may be latched in the second extended position. The adapter portion 515 may be retracted from the second extended position by an actuator (not shown) connected to the adapter portion 515 and operable by a thumb or finger of a user)
a contact layer disposed on the attachment body, (Cummings [0061] FIG. 8, illustrates how the data connector 700 of FIG. 7B may be connected to a computer system 800 [user device], according to one alternative embodiment of the invention. As shown, the data connector 700 includes a flexible portion 802 having an internal spring force that biases the data connector 700 towards the HHD 600 [sensor device is camera] when the data connector is in the extended position. [0030] FIG. 1 the HHD 100 is a digital video camera)
a connector block coupled to the first actuator and (Cummings [0025] FIGS. 5A and 5B are front views of a hand-held device including a data connector actuator in a first extended stage and a second extended stage) 
and configured to selectively extend from or retract into the attachment body in response to the first force;  (Cummings [0057] FIGS. 5A and 5B are front views of an 
a connector configured to couple to a connector port of the user device and provide data communication between the sensor device and the user device, wherein the connector is at least partially disposed in the connector block. (Cummings [0061] FIG. 8, illustrates how the data connector 700 of FIG. 7B may be connected to a computer system 800 [user device], according to one alternative embodiment of the invention. As shown, the data connector 700 includes a flexible portion 802 having an internal spring force that biases the data connector 700 towards the HHD 600 [sensor device is camera] when the data connector is in the extended position. [0030] FIG. 1 the HHD 100 is a digital video camera)

Cummings do not explicitly teach an attachment body configured to be disposed along a first side of a user device and when the sensor device is coupled to the user device; wherein the contact layer is configured to contact and apply a force against the first side of the user device to at least partially secure the sensor device to the user device and apply a force against a second side of the user device to at least partially secure the sensor device to the user device.

However Chan teach wherein the contact layer is configured to contact and apply a force against the first side of the user device to at least partially secure the sensor device to the user device and apply a force against a second side of the user device to at least partially secure the sensor device to the user device. (Chan FIG. 6 [0156] the FP coil 1110a is then folded up. FIG. 11A illustrates how the magnet 1130a is poled, and in this way the Lorentz forces are generated by the fringing field of the magnet, which proceeds around the sides of the magnet from North to South. It is the component of the magnetic field in directions orthogonal to the poling axis of the magnet 1130)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cummings, further incorporating Chan in video/camera technology. One would be motivated to do so, to incorporate apply a force against the first side of the user device to at least partially secure the sensor device to the user device and apply a force against a second side of the user device to at least partially secure the sensor device to the user device. This functionality will improve user experience.

However Kent teach an attachment body configured to be disposed along a first side of a user device and (Kent [0087] FIG. 3 and discussed above, rear portion 7009 when the sensor device is coupled to the user device; (Kent [0077] FIG. 1 device attachment 1250 may include a plurality of imaging components such as infrared imaging module 7000 and non-thermal camera module 7002. [0083] User device 1200 may be any type of portable electronic device that may be configured to communicate with device attachment 1250 to receive infrared images captured by infrared sensor assembly 7000 and/or non-thermal images such as visible light images from non-thermal imaging module 7002. [0084] Infrared image data captured by infrared imaging module 7000 and/or non-thermal image data such as visible light image data captured by non-thermal imaging module 7002 may be provided to a processing module of device attachment 1250 and/or device 1200 for further processing)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cummings, further incorporating Chan and Kent in video/camera technology. One would be motivated to do so, to incorporate the teach an attachment body configured to be disposed along a side of a user device and when the sensor device is coupled to the user device. This functionality will improve user experience.

Regarding to claim 2:

2. Cancelled.

Regarding to claim 3:

3. Cummings teach the sensor device of claim 1, wherein, further comprising a sensor disposed on a first side of the attachment body, wherein a second side of the attachment body opposite the first side faces the first side of the user device, Cummings  FIG. 8 shows connector 700 as attachment body has two sides and first side of 700 is connected to sensor device 600) when the sensor device is attached to the user device, the sensor device is configured to contact at most two sides of the user device. (Cummings [0061] FIG. 8, illustrates how the data connector 700 of FIG. 7B may be connected to a computer system 800 [user device], according to one alternative embodiment of the invention. As shown, the data connector 700 includes a flexible portion 802 having an internal spring force that biases the data connector 700 towards the HHD 600 [sensor device is camera] when the data connector is in the extended position. [0030] FIG. 1 the HHD 100 is a digital video camera)

Regarding to claim 4:

4. Cummings teach the sensor device of claim 1, Cummings do not explicitly teach further comprising an infrared sensor assembly within the attachment body, wherein the infrared sensor assembly is configured to capture infrared image data associated with a scene.

However Kent teach further comprising an infrared sensor assembly within the attachment body, wherein the infrared sensor assembly is configured to capture infrared image data associated with a scene. (Kent [0076] FIGS. 1 and 2, various views are shown of a device attachment 1250 having an infrared imaging module 7000)

Regarding to claim 7:

7. Cummings teach the sensor device of claim 6, further comprises a second actuator configured to apply a third force to cause the connector block to retract, wherein the second actuator is disposed partially on and/or within the attachment body. (Cummings [0057] FIGS. 5A and 5B are front views of an HHD including a data connector actuator 500 in a first extended stage and a second extended stage, respectively, according to one embodiment of the invention. The adapter portion 515 may reciprocate relative to the arm 510. The arm 510 may extend the width of the housing 505, thereby eliminating need for the catch 240. The adapter portion 515 may or may not be spring-biased toward the second extended position. The adapter portion 515 may be latched in the second extended position. The adapter portion 515 may be retracted from the second extended position by an actuator (not shown) connected to the adapter portion 515 and operable by a thumb or finger of a user)

Regarding to claim 8:

8. Cummings teach the sensor device of claim 7, wherein the third force is applied when the second force is removed from the first actuator. (Cummings FIGS. 6A and 6B [0059] FIGS. 6A and 6B illustrate various ways a data connector 602 of an HHD 600 may be manipulated while in an extended position, according to an alternative embodiment of the invention. As shown, while extended, the data connector 602 may be rotated about the axis through which the data connector 602 is connected to the HHD 600, providing the data connector 602 with one degree of freedom)

Regarding to claim 9:

9. Cummings teach the sensor device of claim 8, wherein the first actuator comprises at least one button disposed on and/or within the attachment body, (Cummings FIGS. 6A and 6B) and wherein the second actuator comprises at least one spring. (Cummings [0057] FIGS. 5A and 5B the adapter portion 515 may or may not be spring-biased toward the second extended position)

Regarding to claim 10:

10. Cummings teach the sensor device of claim 1, wherein the first actuator is configured to selectively apply the first force in response to a rotation of the first actuator. (Cummings FIGS. 6A and 6B [0059] FIGS. 6A and 6B illustrate various ways a data connector 602 of an HHD 600 may be manipulated while in an extended position, according to an alternative embodiment of the invention. As shown, while extended, the 

Regarding to claim 11:

11. Cummings teach the sensor device of claim 10, wherein the first actuator comprises a screw or a bolt. (Cummings [0050] the catch 240 [actuator] may have an open hypotenuse, an open right side, and a closed top for interaction with the data connector 102. The catch 240 may include a first portion 435a of the latch, such as a pin or bolt, connected to the catch 240 at or near a corner thereof. [0051] the trigger 236 may be connected with or formed integrally with a second portion 435b of the latch, such as a retainer. The inclined surface 436i may face the pin 435a when the catch 240 is in an open position and the straight surface 436s may face the pin 435a when the catch 240 is in a closed position. The biasing member 425, such as a coil spring, may be connected to the housing and the trigger/retainer, thereby biasing the retainer 435b upward, or toward the pin 435a, into a latched position)

Regarding to claim 13:

13. Cummings teach the method of claim 12, Cummings do not explicitly teach further comprising retracting at least a portion of the first force on the connector block to retract the connector block, wherein the retracting occurs until the sensor device contacts the side of the user device.

However Kent teach further comprising retracting at least a portion of the first force on the connector block to retract the connector block, wherein the retracting occurs until the sensor device contacts the side of the user device. (Kent FIG. 10 [0089] front portion 7007 also includes a device connector 8012 that carries various signals and/or electrical power to and from user device 1200 when attached. Device connector 8012 may be disposed at a location that is suitably aligned with the corresponding device connector receptacle or socket of user device 1200 … a standardized connector (e.g., various versions of Universal Serial Bus (USB) connectors, Portable Digital Media Interface (PDMI), or other standard connectors as provided in user devices)

Regarding to claim 14:

14. Cummings teach the method of claim 13, further comprising: rotating an actuator in a first angular direction, wherein the actuator applies the first force in response to the rotating in the first angular direction; and (Cummings FIGS. 6A and 6B [0059] FIGS. 6A and 6B illustrate various ways a data connector 602 of an HHD 600 may be manipulated while in an extended position, according to an alternative embodiment of the invention. As shown, while extended, the data connector 602 may 
rotating the actuator in a second angular direction different from the first angular direction, wherein the actuator retracts the portion of the first force in response to the rotating in the second angular direction. (Cummings Fig. 4C [0052] rotation of the catch 240 toward the closed position may move the closed catch top over the adapter portion 415, thereby retaining the adapter portion 415 and the arm 410 in the retracted position and concealing view of the adapter portion 415)

Regarding to claim 15:

15. Cummings teach the method of claim 12, further comprising uncoupling the sensor device from the user device, wherein the connector block extends and retracts along a direction perpendicular to a plane defined by the side of the attachment body. (Cummings [0061] FIG. 8, illustrates how the data connector 700 of FIG. 7B may be connected to a computer system 800 [user device], according to one alternative embodiment of the invention. As shown, the data connector 700 includes a flexible portion 802 having an internal spring force that biases the data connector 700 towards the HHD 600 [sensor device is camera] when the data connector is in the extended position. [0030] FIG. 1 the HHD 100 is a digital video camera)

Regarding to claim 16:

16. Cancelled.

Regarding to claim 17:

17. Cummings teach the method of claim 12, further comprising applying a fourth force to an actuator of the sensor device, wherein the first force is applied in response to the fourth force applied to the actuator. (Cummings Fig. 4C [0052] rotation of the catch 240 toward the closed position may move the closed catch top over the adapter portion 415, thereby retaining the adapter portion 415 and the arm 410 in the retracted position and concealing view of the adapter portion 415)

Regarding to claim 20:

20. Cummings teach the method of claim 19, Cummings do not explicitly teach wherein the sensor data comprises infrared image data, and wherein the method further comprises processing, by the user device, the information from the sensor device.

However Kent teach wherein the sensor data comprises infrared image data, (Kent [0076] FIGS. 1 and 2, various views are shown of a device attachment 1250 having an infrared imaging module 7000) and wherein the method further comprises processing, by the user device, the information from the sensor device. (Kent [0085] the processing module may be configured to perform appropriate processing of 

Regarding to claim 21:

21. Cummings teach the method of claim 12, wherein the user device is coupled to the sensor device when a protective case is around the user device. (Cummings [0049] The data connector 102 may include an arm 410 and an adapter portion 415, such as a USB connector, connected to the arm 410.  [0055] FIG. 4E is an exploded assembly of the data connector 102, according to one embodiment of the invention. The data connector 102 may further include a printed circuit board (PCB) 417, a data conduit 419, and an arm lid 410a and base 410b. The adapter portion 415 may be a USB Type A or B, USB mini-A or B, or USB micro-A or B. The adapter portion 415 may be mounted to the PCB 417. The arm lid 410a and base 410b may encase a portion of the PCB 417 and adapter portion 415)

Claims 5-6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummings (U.S. Pub. No. 20090109329 A1), in view of Chan (U.S. Pub. No. 20150042870 A1), further in view of Kent (U.S. Pub. No. 20160316119 A1) and Sohn (U.S. Pub. No. 20120056789 A1).

Regarding to claim 5 and 19:

5. Cummings teach the sensor device of claim 4, wherein the connector is configured to selectively retract into or extend from the connector block. (Cummings [0011] the disclosed hand-held electronics device is that the user can easily, with one hand, hold the hand-held electronics device and slide the trigger with a thumb or other finger to release the data connector into the extended position … since the data connector extends from the top of the hand-held electronics device, the user can easily slide the extended data connector into a corresponding port on a computer system without having to rotate the device awkwardly in his/her hand or contort his/her hand to align the data connector with the computer system port)

Cummings do not explicitly teach a metal sheet disposed on the attachment body, wherein the contact layer is disposed on the metal sheet; and further comprising a processor communicatively coupled to the infrared sensor assembly and configured to provide information associated with the infrared image data through the connector to the user device.

However Kent teach further comprising a processor communicatively coupled to the infrared sensor assembly (Kent [0084] infrared image data captured by infrared imaging module 7000 and/or non-thermal image data such as visible light image data captured by non-thermal imaging module 7002 may be provided to a processing module and configured to provide information associated with the infrared image data through the connector to the user device. (Kent Fig. 11 [0094] camera module circuit board 12002 may include a socket 12108 configured to receive infrared imaging module 7000. Infrared imaging module 7000 received in socket 12108 may be substantially fixed in place relative to camera module circuit board 12002 and electrically connected to camera module circuit board 12002 via appropriate pins of socket 12108. In some embodiments, non-thermal imaging module 7002 may not be received by a socket on camera module circuit board 12002, but instead may be electrically connected to camera module circuit board 12002 via flexible cable 12110)

However Chan teach a metal sheet disposed on the attachment body, wherein the contact layer is disposed on the metal sheet. (Chan [0149] FIG. 6 depicts components of a camera for use with in portable multifunction device in accordance with some embodiments. A lens and mirror assembly 620, a zoom lens assembly 630, and an image sensor assembly are shown as components of an image capture device package 600, which connects to other components of a multifunction device by means of a PCB external connector 610)

The motivation for combining Cummings, Chan and Kent as set forth in claim 1 is equally applicable to claim 5.

 a metal sheet disposed on the attachment body, wherein the contact layer is disposed on the metal sheet; and (Sohn Fig. 1-2 shows rubber contact layer on top of metal frame because [0054] the connection part 124 is made of a metal sheet and is configured to be subjected to elastic force from the rubber body 114 in a direction of being brought into close contact with the conductive frame 14 by elasticity of the connection part 124)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cummings, further incorporating Chan, Kent and Sohn in video/camera technology. One would be motivated to do so, to incorporate a metal sheet disposed on the attachment body, wherein the contact layer is disposed on the metal sheet. This functionality will improve user experience.

Regarding to claim 6:

6. Cummings teach the sensor device of claim 1, wherein the first actuator is configured to apply the first force on the connector block to extend the connector block when a second force is applied on the first actuator. (Cummings [0057] FIGS. 5A and 5B are front views of an HHD including a data connector actuator 500 in a first extended stage and a second extended stage, respectively, according to one embodiment of the invention. The adapter portion 515 may reciprocate relative to the arm 510. The arm 510 may extend the width of the housing 505, thereby eliminating 

Cummings do not explicitly teach wherein the contact layer comprises a layer of rubber.

However Sohn teach wherein the contact layer comprises a layer of rubber. (Sohn Fig. 1-2 shows rubber contact layer on top of metal frame because [0054] the connection part 124 is made of a metal sheet and is configured to be subjected to elastic force from the rubber body 114 in a direction of being brought into close contact with the conductive frame 14 by elasticity of the connection part 124)

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummings (U.S. Pub. No. 20090109329 A1), in view of Chan (U.S. Pub. No. 20150042870 A1), further in view of Kent (U.S. Pub. No. 20160316119 A1) and Olson (U.S. Pub. No. 4768311 A).

Regarding to claim 18:

18. Cummings teach the method of claim 17, Cummings do not explicitly teach wherein a portion of the first force is retracted in response to a decrease in the third force applied to the actuator.

However Olson teach wherein a portion of the first force is retracted in response to a decrease in the third force applied to the actuator. (Olson Fig. 2 col. 3 line 20-33 a load cell could be interposed between the work wheel and an electrical actuator which would automatically either extend or retract in response to increased or decreased load on the work wheel caused by variations in the surface contour)

The motivation for combining Cummings, Chan and Kent as set forth in claim 1 is equally applicable to claim 18. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cummings, further incorporating Chan, Kent and Olson in video/camera technology. One would be motivated to do so, to incorporate a portion of the first force is retracted in response to a decrease in the third force applied to the actuator. This functionality will improve user experience.

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummings (U.S. Pub. No. 20090109329 A1), in view of Chan (U.S. Pub. No. 20150042870 A1), further in view of Kent (U.S. Pub. No. 20160316119 A1) and Hu (U.S. Pub. No. 20180338069 A1).

Regarding to claim 22:

22. Cummings teach the sensor device of claim 1, Cummings do not explicitly teach wherein, when the sensor device is attached to the user device, the sensor device is configured to only contact two sides of the user device.

However Hu teach wherein, when the sensor device is attached to the user device, the sensor device is configured to only contact two sides of the user device. (Hu [0416] FIG. 9-6A is a schematic view showing relative position of the frame 9-F, the circuit board 9-P, and three electronic elements 9-G1 to 9-G3 after assembly of the driving mechanism. Referring to FIGS. 9-5 and 9-6A, the frame 9-F has a quadrilateral structure and forms at least a vertical surface 9 F3 that connects two adjacent sides of the quadrilateral structure)

The motivation for combining Cummings, Chan and Kent as set forth in claim 1 is equally applicable to claim 22. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cummings, further incorporating Chan, Kent and Hu in video/camera technology. One would be motivated to do so, to incorporate the sensor device is attached to the user device, the sensor device is configured to only contact two sides of the user device. This functionality will improve user experience.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00 am - 6:30 PM, Alternate Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.